An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Bonnie G Wittner, J., at plea; Laura A. Ward, J., at sentencing), rendered on or about March 10, 2010, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur — Saxe, J.P., Sweeny, Catterson, Freedman and Manzanet-Daniels, JJ.